The appeal before us is from final decree and also from an interlocutory order denying a motion to vacate decree proconfesso and to allow an answer to be filed.
An examination of the answer offered to be filed shows that it was insufficient in its allegations to set up any defense against the foreclosure suit. The record shows that the decreepro confesso was duly entered by the court for failure to file pleadings as required under the provisions of the 1931 Chancery Practice Act.
We find no reversible error in the order or decree complained of and, therefore, the same should be affirmed.
It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.